DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
 	The amendments filed on 08/26/2021 are acknowledged and have been fully considered.  Claims 51-55, 57 and 60-63 are pending.  Claims 51, 53, 55, 57 and 61 have been amended.  Claims 44-50, 58 and 59 are cancelled.  Claims 1-50 and 56 were previously cancelled.  Claims 62 and 63 remain withdrawn as being directed to a non-elected invention.  Claims 51-55, 57 and 60-61 are under consideration and the subject of this office action.
Response to Amendment
The objections/rejections of claims 44-45, 58 and 59 are moot in light of the cancellation of the claims in the amendments filed on 08/26/2021.
The objections to claims 51, 53 and 61 are withdrawn in light of the amendments to the claims filed on 08/26/2021.

	
Objection - Specification
The specification is objected to because of multiple typographical and grammatical errors.  For example, the disclosure at lines 8-17 on page 10 of the instant specification is confusing and not readily comprehensible.  In lines 8-9, the specification discloses “a method of driving a reaction which produces PPi towards the production of PPi” and later in lines 16-17 discloses that this is achieved by the addition of HPPA to the reaction mixture.  HPPA catalyzes the hydrolysis of inorganic pyrophosphate (PPi) 

Claim Objections
Claims 51 and 61 are objected to because of the following informalities: 
Claim 51 recites abbreviations PPi, DMSO and DMF.  It is suggested to recite each full name followed by the abbreviation in parenthesis in the first instance. The term “v/v/” in line 6 appears to be a typographical error. It is suggested to amend to “v/v”.
In claim 61, the phrase “to the reaction mixture” in lines 4-5 appears to be extraneous and is suggested to be deleted.Appropriate correction is needed.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


s 51-55, 57 and 60-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The preamble of claim 51, “A method of driving a reaction towards the production of PPi” does not relate to the active method steps recited later in the claim.  As now amended, the method comprises adding an enzyme, HPPA, to the reaction mixture comprising 10% to 50% v/v of one or more of DMSO, DMF, methanol or ethanol. The active step of adding HPPA enzyme to an organic solvent in a reaction mixture does not relate to a reaction that produces PPi as recited by the preamble and therefore the method recited in claim 51 is indefinite.  HPPA catalyzes the hydrolysis of inorganic pyrophosphate (PPi) to form two orthophosphates (Pi) (see lines 17-20 on page 1 of the specification).  Since PPi is a substrate for HPPA and is converted to Pi, a reaction catalyzed by HPPA cannot drive the reaction towards the production of PPi; it can only drive the reaction towards the production of Pi.  The claim is further indefinite because the claim does not require the substrate for the HPPA enzyme, PPi, in the reaction mixture, and the claim does not recite any reactants in the reaction mixture.  Dependent claims 52-55, 57 and 60 are rejected for the same reason.
Claim 61 is directed to a composition comprising a reaction mixture for a reaction which produces PPi and a HPPA of SEQ ID NO:2 or an amino acid sequence having at least 95% sequence identity to SEQ ID NO:2 to the reaction mixture, wherein the reaction mixture comprises one or more of DMSO, DMF, methanol or ethanol in a range of 10% to 50% v/v.  Claim 61 is indefinite because the claim does not set forth the 
Appropriate clarification is needed.  It is suggested to amend claims 51 and 61 as below to obviate the above rejections.

Claim 51. A method comprising: 
(1) adding an inorganic pyrophosphatase from a microorganism belonging to family Halobacteriaceae (HPPA) comprising SEQ ID NO: 2 or an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 2 to a reaction mixture comprising 10% to 50% v/v of one or more of dimethylsulfoxide (DMSO), N,N-dimethylformamide (DMF), ethanol or methanol; and 
(2) adding the reaction mixture of step (1) to another reaction that produces inorganic pyrophosphates (PPi),
wherein the inorganic pyrophosphatase catalyzes the hydrolysis of PPi to Pi and thereby drives another reaction whereby PPi is released as a by-product.

Claim 61. A composition comprising a reaction mixture which removes inorganic pyrophosphates (PPi) from a prior reaction and produces inorganic phosphates (Pi), the reaction mixture comprising:

(2) 10 to 50% v/v of one or more of dimethylsulfoxide (DMSO), N,N-dimethylformamide (DMF), ethanol or methanol,
wherein the inorganic pyrophosphatase catalyzes the hydrolysis of PPi to Pi and thereby drives another reaction whereby PPi is released as a by-product.

Response to Arguments
Applicants argue the data disclosed in the declaration filed on 10/01/2021 renders the claims allowable over the cited prior art (see page 5 of remarks filed 08/26/2021). These arguments are partially persuasive and the previous rejections of claims 51-55, 57 and 60-61 under 35 USC 103 over Park in view of Hartman and Timpson are withdrawn.
Regarding the rejections of the claims under 35 USC 112(b) as being indefinite, applicants refer back to the arguments filed on 05/26/2021. In the remarks filed on 05/26/2021 applicants argue that the instant method is directed to a method the drives a reaction “towards the production of PPi” and cite a reaction such as biosynthesis of DNA as an example reaction. Applicants argue that in a DNA biosynthesis reaction, PPi is produced and as PPi accumulates it causes negative feedback. The addition of HvPPA hydrolyzes the PPi to Pi, relieving the negative feedback which in turn drives the reaction toward more PPi production. Applicants argue that the claims are definite (see page 5 Claim objections, see page 6 Rejection under 35 USC 112 in the remarks filed on 05/26/2021).

The rejections of claims 51-55, 57 and 60-61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657